(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     BLOATE v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

      No. 08–728.     Argued October 6, 2009—Decided March 8, 2010
The Speedy Trial Act of 1974 (Act) requires a criminal defendant’s trial
  to commence within 70 days of his indictment or initial appearance,
  18 U. S. C. §3161(c)(1), and entitles him to dismissal of the charges if
  that deadline is not met, §3162(a)(2). As relevant here, the Act
  automatically excludes from the 70-day period “delay resulting from
  . . . proceedings concerning the defendant,” 18 U. S. C. A. §3161(h)(1)
  (hereinafter subsection (h)(1)), and separately permits a district court
  to exclude “delay resulting from a continuance” it grants, provided
  the court makes findings required by §3161(h)(7) (hereinafter subsec
  tion (h)(7)). Petitioner’s indictment on federal firearm and drug pos
  session charges started the 70-day clock on August 24, 2006. After
  petitioner’s arraignment, the Magistrate Judge ordered the parties to
  file pretrial motions by September 13. On September 7, the court
  granted petitioner’s motion to extend that deadline, but on the new
  due date, September 25, petitioner waived his right to file pretrial
  motions. On October 4, the Magistrate Judge found the waiver vol
  untary and intelligent. Over the next three months, petitioner’s trial
  was delayed several times, often at petitioner’s instigation. On Feb
  ruary 19, 2007—179 days after he was indicted—he moved to dismiss
  the indictment, claiming that the Act’s 70-day limit had elapsed. In
  denying the motion, the District Court excluded the time from Sep
  tember 7 through October 4 as pretrial motion preparation time. At
  trial, petitioner was found guilty on both counts and sentenced to
  concurrent prison terms. The Eighth Circuit affirmed the denial of
  the motion to dismiss, holding that the period from September 7
  through October 4 was automatically excludable from the 70-day
  limit under subsection (h)(1).
Held: The time granted to prepare pretrial motions is not automatically
2                      BLOATE v. UNITED STATES

                                  Syllabus

    excludable from the 70-day limit under subsection (h)(1). Such time
    may be excluded only when a district court grants a continuance
    based on appropriate findings under subsection (h)(7). Pp. 6–18.
       (a) The delay at issue is governed by subsection (h)(1)(D) (hereinaf
    ter subparagraph (D)), the enumerated category that renders auto
    matically excludable “delay resulting from any pretrial motion, from
    the filing of the motion through the conclusion of the hearing on, or
    other prompt disposition of, such motion.” This provision communi
    cates Congress’ judgment that pretrial motion-related delay is auto
    matically excludable only from the time a pretrial motion is filed
    through a specified hearing or disposition point, and that other pre
    trial motion-related delay is excludable only if it results in a continu
    ance under subsection (h)(7). This limitation is significant because
    Congress knew how to define the boundaries of subsection (h)(1)’s
    enumerated exclusions broadly when it so desired. Although the pe
    riod of delay the Government seeks to exclude in this case results
    from a proceeding governed by subparagraph (D), that period pre
    cedes the first day upon which Congress specified that such delay
    may be excluded automatically and thus is not automatically exclud
    able. Pp. 7–10.
       (b) This analysis resolves the automatic excludability inquiry be
    cause “[a] specific provision” (here, subparagraph (D)) “controls one[s]
    of more general application” (here, subsections (h)(1) and (h)(7)).
    Gozlon-Peretz v. United States, 498 U. S. 395, 407. A contrary result
    would depart from the statute in a manner that underscores the pro
    priety of this Court’s approach. Subsection (h)(1)’s phrase “including
    but not limited to” does not show that subsection (h)(1) permits auto
    matic exclusion of delay related to an enumerated category of pro
    ceedings, but outside the boundaries set forth in the subparagraph
    expressly addressed to that category. That would confuse the illus
    trative nature of the subsection’s list of categories with the contents
    of the categories themselves. Reading the “including but not limited
    to” clause to modify the contents of each subparagraph in the list as
    well as the list itself would violate settled statutory construction
    principles by ignoring subsection (h)(1)’s structure and grammar and
    in so doing rendering even the clearest of the subparagraphs inde
    terminate and virtually superfluous. See generally id., at 410. Sub
    section (h)(1)’s context supports this Court’s conclusion. Subsection
    (h)(7) provides that delay “resulting from a continuance granted by
    any judge” may be excluded, but only if the judge finds that “the ends
    of justice served by taking such action outweigh the best interest of
    the public and the defendant in a speedy trial,” and records those
    findings. In setting forth the statutory factors justifying a subsection
    (h)(7) continuance, Congress twice recognized the importance of ade
                     Cite as: 559 U. S. ____ (2010)                      3

                                Syllabus

  quate pretrial preparation time.               See §§3161(h)(7)(B)(ii),
  3161(h)(7)(B)(iv). The Court’s determination that the delay at issue
  is not automatically excludable gives full effect to subsection (h)(7),
  and respects its provisions for excluding certain types of delay only
  where a district court makes findings justifying the exclusion. The
  Court’s precedents also support this reading of subsection (h)(1). See
  Zedner v. United States, 547 U. S. 489, 502. Pp. 10–16.
     (c) The Act does not force a district court to choose between reject
  ing a defendant’s request for time to prepare pretrial motions and
  risking dismissal of the indictment if preparation time delays the
  trial. A court may still exclude preparation time under subsection
  (h)(7) by granting a continuance for that purpose based on recorded
  findings. Subsection (h)(7) provides “[m]uch of the Act’s flexibility,”
  Zedner, 547 U. S., at 498, giving district courts “discretion . . . to ac
  commodate limited delays for case-specific needs,” id., at 499. The
  Government suggests that a district court may fail to make the nec
  essary subsection (h)(7) findings, leading to a windfall gain for a de
  fendant who induces delay beyond the 70-day limit. But dismissal
  need not represent a windfall. If the court dismisses the charges
  without prejudice, the Government may refile charges or reindict. In
  ruling on a motion to dismiss under the Act, the district court should
  consider, inter alia, the party responsible for the delay. Pp. 16–18.
     (d) This Court does not consider whether any of the Act’s other ex
  clusions would apply to all or part of the September 7 through Octo
  ber 4 period that is not automatically excludable under subsection
  (h)(1). P. 18.
534 F. 3d 893, reversed and remanded.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and STEVENS, SCALIA, KENNEDY, GINSBURG, and SOTOMAYOR, JJ.,
joined. GINSBURG, J., filed a concurring opinion. ALITO, J., filed a dis
senting opinion, in which BREYER, J., joined.
                         Cite as: 559 U. S. ____ (2010)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 08–728
                                    _________________


  TAYLOR JAMES BLOATE, PETITIONER v. UNITED 

                  STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE EIGHTH CIRCUIT

                                  [March 8, 2010] 


   JUSTICE THOMAS delivered the opinion of the Court.
   The Speedy Trial Act of 1974 (Speedy Trial Act or Act),
18 U. S. C. §3161 et seq., requires that a criminal defen
dant’s trial commence within 70 days after he is charged
or makes an initial appearance, whichever is later, see
§3161(c)(1), and entitles him to dismissal of the charges if
that deadline is not met, §3162(a)(2). The Act, however,
excludes from the 70-day period delays due to certain
enumerated events. §3161(h). As relevant here, “delay
resulting from . . . proceedings concerning the defendant”
is automatically excludable from a Speedy Trial Act calcu
lation.1 18 U. S. C. A. §3161(h)(1) (Supp. 2009) (hereinaf
——————
  1 The excludability of delay “resulting from . . . proceedings” under

subsection (h)(1) is “automatic” in the sense that a district court must
exclude such delay from a Speedy Trial Act calculation without any
further analysis as to whether the benefit of the delay outweighs its
cost. For delays resulting from proceedings under subsection (h)(1),
Congress already has determined that the benefit of such delay out
weighs its cost to a speedy trial, regardless of the specifics of the case.
The word “automatic” serves as a useful shorthand. See, e.g., United
States v. Lucky, 569 F. 3d 101, 106 (CA2 2009) (“Some exclusions are
automatic. Other exclusions require judicial action” (citation omitted)).
2                   BLOATE v. UNITED STATES

                         Opinion of the Court

ter subsection (h)(1)). In addition, “delay resulting from a
continuance” granted by the district court may be excluded
if the district court makes the findings required by
§3161(h)(7) (hereinafter subsection (h)(7)).
   This case requires us to decide the narrow question
whether time granted to a party to prepare pretrial mo
tions is automatically excludable from the Act’s 70-day
limit under subsection (h)(1), or whether such time may be
excluded only if a court makes case-specific findings under
subsection (h)(7). The Court of Appeals for the Eighth
Circuit held that pretrial motion preparation time is auto
matically excludable under subsection (h)(1).2 534 F. 3d
893, 898 (2008). We granted certiorari, 556 U. S. ___
(2009), and now reverse.
                               I

                               A

  On August 2, 2006, police officers surveilling an apart
ment building for drug activity saw petitioner and his
girlfriend enter a car parked in front of the building and
drive away. After observing petitioner commit several
traffic violations, the officers stopped the vehicle. They
approached the car and noticed two small bags of cocaine
on petitioner’s lap. After the officers read petitioner his
Miranda warnings, petitioner made inculpatory state
ments. See Miranda v. Arizona, 384 U. S. 436 (1966).
Petitioner denied any association with the apartment
building where the car had been parked, but his girlfriend
admitted that she lived there and consented to a search of
——————
  2 After the Eighth Circuit issued its decision below, Congress passed

the Judicial Administration and Technical Amendments Act of 2008,
122 Stat. 4291, which made technical changes to the Speedy Trial Act,
including the renumbering of several provisions. The amendments did
not change the substance of any provision relevant here. Accordingly,
in this opinion, including our discussions of the orders and decisions
under review, we refer only to the current version of the Act.
                 Cite as: 559 U. S. ____ (2010)           3

                     Opinion of the Court

her residence. The officers who conducted the search
uncovered several items that belonged to petitioner, in
cluding an identification card, cocaine, three firearms,
ammunition, and a bulletproof vest. The police arrested
petitioner the next day.
   On August 24, a grand jury indicted petitioner for being
a felon in possession of a firearm, in violation of 18
U. S. C. §922(g)(1), and for knowing and intentional pos
session with intent to distribute more than five grams of
cocaine, in violation of 21 U. S. C. §841(a)(1). The August
24 indictment started the Speedy Trial Act’s 70-day clock.
See 18 U. S. C. §3161(c)(1). After petitioner’s arraignment
on September 1, a Magistrate Judge entered a scheduling
order requiring, inter alia, that the parties file pretrial
motions by September 13.
   On September 7, petitioner filed a motion to extend the
deadline to file pretrial motions from September 13 to
September 21. The Magistrate Judge granted the motion
and extended the deadline by an extra four days beyond
petitioner’s request, to September 25. On September 25,
however, petitioner filed a “Waiver of Pretrial Motions”
advising the court that he did not wish to file any pretrial
motions.
   On October 4, the Magistrate Judge held a hearing to
consider petitioner’s “waiver,” at which petitioner con
firmed that he wished to waive his right to file pretrial
motions. After a colloquy, the Magistrate Judge found
that petitioner’s waiver was voluntary and intelligent.
   Over the next three months, petitioner’s trial was de
layed for several reasons. Though these delays are not
directly relevant to the question presented here, we re
count them to explain the full context in which that ques
tion arises. On November 8, petitioner moved to continue
the trial date, stating that his counsel needed additional
time to prepare for trial. The District Court granted the
motion and reset the trial for December 18.
4                   BLOATE v. UNITED STATES

                         Opinion of the Court

   The parties then met informally and prepared a plea
agreement, which they provided to the court. The District
Court scheduled a change of plea hearing for December 20.
At the hearing, however, petitioner declined to implement
the agreement and requested a new attorney. The District
Court rescheduled the trial for February 26, 2007, granted
petitioner’s attorney’s subsequent motion to withdraw,
and appointed new counsel.
   On February 19, 2007—179 days after petitioner was
indicted—petitioner moved to dismiss the indictment,
claiming that the Act’s 70-day limit had elapsed. The
District Court denied the motion. In calculating how
many of the 179 days counted toward the 70-day limit, the
District Judge excluded the period from September 7
through October 4 as “within the extension of time
granted to file pretrial motions.”3         Order in No.
4:06CR518–SNL (ED Mo.), Doc. 44, p. 2.
   In late February, a matter arose in an unrelated case on
the District Court’s docket, which required the court to
reschedule petitioner’s trial. After obtaining the consent
of the parties and finding that a continuance would serve
the public interest, the District Court continued peti
tioner’s trial from February 26 to March 5, 2007. Peti
tioner’s 2-day trial began on that date. The jury found
petitioner guilty on both counts and the District Court
——————
  3 In addition, the District Judge excluded the continuance granted on

November 9 (resetting the trial for December 18) under §3161(h)(7)(A),
and excluded the time from November 9 through December 20 as delay
resulting from a plea agreement under §3161(h)(1)(G). He further
excluded the time from December 20 through February 26 “as it . . .
resulted from [petitioner’s] election not to implement a plea agreement,
and his request to the court to have new counsel appointed for him.”
Order in No. 4:06CR518–SNL (ED Mo.), Doc. 44, p. 3. The judge stated
on the record that these continuances were necessary to ensure that
“the ends of justice could more properly be served” and “obviously
outweighed the best interest of the public and the defendant to a
Speedy Trial.” Ibid.
                     Cite as: 559 U. S. ____ (2010)                    5

                          Opinion of the Court

later sentenced him to concurrent 30-year terms of
imprisonment.
                             B
   Petitioner appealed his convictions and sentence to the
Eighth Circuit, which affirmed the denial of his motion to
dismiss for a Speedy Trial Act violation. As relevant, the
Court of Appeals agreed with the District Court that the
time from September 7 (the original deadline for filing
pretrial motions) through October 4 (when the trial court
held a hearing on petitioner’s decision to waive the right to
file pretrial motions) was excludable from the Act’s 70-day
limit. Although the District Court did not identify which
provision of the Act supported this exclusion, the Court of
Appeals held that “pretrial motion preparation time” is
automatically excludable under subsection (h)(1)—which
covers “delay resulting from other proceedings concerning
the defendant”—as long as “the [district] court specifically
grants time for that purpose.” 534 F. 3d, at 897.4 In
reaching this conclusion, the Eighth Circuit joined seven
other Courts of Appeals that interpret subsection (h)(1)
the same way.5 Two Courts of Appeals, the Fourth and
——————
  4 In addition, the Court of Appeals affirmed the District Court’s order
excluding the time from November 9 to, and including, December 18
and from December 20 to, and including, February 23 as delays result
ing from continuances under §3161(h)(7) and §3161(h)(7)(B)(iv), respec
tively. The Court of Appeals did not address whether to exclude De
cember 19. Nor did it decide whether to exclude the delay from
February 23 to March 5, because even if those days were included,
“only 58 days passed between [petitioner]’s indictment and trial, fewer
than the 70 allowed by the Speedy Trial Act.” 534 F. 3d, at 900.
   5 See United States v. Oberoi, 547 F. 3d 436, 448–451 (CA2 2008); 534

F. 3d 893, 897–898 (CA8 2008) (case below); United States v. Mejia, 82
F. 3d 1032, 1035–1036 (CA11 1996); United States v. Lewis, 980 F. 2d
555, 564 (CA9 1992); United States v. Mobile Materials, Inc., 871 F. 2d
902, 912–915 (per curiam), opinion supplemented on other grounds on
rehearing, 881 F. 2d 866 (CA10 1989) (per curiam); United States v.
Wilson, 835 F. 2d 1440, 1444–1445 (CADC 1987); United States v.
6                   BLOATE v. UNITED STATES

                         Opinion of the Court

Sixth Circuits, interpret subsection (h)(1) differently,
holding that time for preparing pretrial motions is outside
subsection (h)(1)’s scope.6 We granted certiorari to resolve
this conflict.
                              II
   As noted, the Speedy Trial Act requires that a criminal
defendant’s trial commence within 70 days of a defen
dant’s initial appearance or indictment, but excludes from
the 70-day period days lost to certain types of delay.
Section 3161(h) specifies the types of delays that are ex
cludable from the calculation. Some of these delays are
excludable only if the district court makes certain findings
enumerated in the statute. See §3161(h)(7). Other delays
are automatically excludable, i.e., they may be excluded
without district court findings. As relevant here, subsec
tion (h)(1) requires the automatic exclusion of “[a]ny pe
riod of delay resulting from other proceedings concerning
the defendant, including but not limited to” periods of
delay resulting from eight enumerated subcategories of
proceedings.7 The Government contends that the time the
—————— 

Tibboel, 753 F. 2d 608, 610 (CA7 1985); United States v. Jodoin, 672 

F. 2d 232, 237–239 (CA1 1982).
  6 See United States v. Jarrell, 147 F. 3d 315, 317–318 (CA4 1998);

United States v. Moran, 998 F. 2d 1368, 1370–1371 (CA6 1993).
  7 The full text of subsection (h)(1) reads as follows:

“(h) The following periods of delay shall be excluded in computing the
time within which an information or an indictment must be filed, or in
computing the time within which the trial of any such offense must
commence:
“(1) Any period of delay resulting from other proceedings concerning
the defendant, including but not limited to—
“(A) delay resulting from any proceeding, including any examinations,
to determine the mental competency or physical capacity of the defen
dant;
“(B) delay resulting from trial with respect to other charges against the
defendant;
“(C) delay resulting from any interlocutory appeal;
                     Cite as: 559 U. S. ____ (2010)                    7

                          Opinion of the Court

District Court granted petitioner to prepare his pretrial
motions is automatically excludable under subsection
(h)(1). We disagree, and conclude that such time may be
excluded only when a district court enters appropriate
findings under subsection (h)(7).
                             A
  The eight subparagraphs in subsection (h)(1) address
the automatic excludability of delay generated for certain
enumerated purposes. Thus, we first consider whether
the delay at issue in this case is governed by one of these
subparagraphs. It is.
  The delay at issue was granted to allow petitioner suffi
cient time to file pretrial motions.8 Subsection (h)(1)(D)
(hereinafter subparagraph (D)) renders automatically
excludable “delay resulting from any pretrial motion, from
the filing of the motion through the conclusion of the
hearing on, or other prompt disposition of, such motion.”
Read, as it must be, in the context of subsection (h), this
——————
“(D) delay resulting from any pretrial motion, from the filing of the
motion through the conclusion of the hearing on, or other prompt
disposition of, such motion;
“(E) delay resulting from any proceeding relating to the transfer of a
case or the removal of any defendant from another district under the
Federal Rules of Criminal Procedure;
“(F) delay resulting from transportation of any defendant from another
district, or to and from places of examination or hospitalization, except
that any time consumed in excess of ten days from the date an order of
removal or an order directing such transportation, and the defendant’s
arrival at the destination shall be presumed to be unreasonable;
“(G) delay resulting from consideration by the court of a proposed plea
agreement to be entered into by the defendant and the attorney for the
Government; and
“(H) delay reasonably attributable to any period, not to exceed thirty
days, during which any proceeding concerning the defendant is actually
under advisement by the court.”
   8 See Defendant’s Request for Additional Time To File Pre-trial Mo

tions in No. 4:06CR518–SNL (TCM) (ED Mo.), Doc. 19; Order in No.
4:06CR518–SNL (ED Mo.), Doc. 44 (granting same).
8                    BLOATE v. UNITED STATES

                           Opinion of the Court

text governs the automatic excludability of delays “result
ing” from a specific category of “proceedings concerning
the defendant,” namely, proceedings involving pretrial
motions.9 Because the delay at issue here results from a
decision granting time to prepare pretrial motions, if not
from a pretrial motion itself (the defendant’s request for
additional time), it is governed by subparagraph (D). But
that does not make the delay at issue here automatically
excludable.
  Subparagraph (D) does not subject all pretrial motion
related delay to automatic exclusion. Instead, it renders
automatically excludable only the delay that occurs “from
the filing of the motion through the conclusion of the
hearing on, or other prompt disposition of” the motion.
——————
    9 Thedissent argues that this conclusion lacks “force” because “[i]t is
at least doubtful . . . that the delay at issue in the present case is delay
‘resulting from [a] pretrial motion.’ ” Post, at 4 (opinion of ALITO, J.).
According to the dissent, “delay ‘resulting from’ a pretrial motion is
delay that occurs as a consequence of such a motion,” which the “type of
delay involved in the present case” does not.” Post, at 4–5 (arguing that
the delay in this case instead “occurs as a consequence of the court’s
granting of a defense request for an extension of time”).
   The dissent’s position, which rests upon a dictionary definition of two
isolated words, does not account for the governing statutory context.
For the reasons we explain, the text and structure of subsection (h)
support our conclusion that subparagraph (D) governs the automatic
excludability of delays “resulting from” proceedings involving pretrial
motions. As the dissent concedes, defining “resulting from” to mean “as
a consequence of” does not foreclose our interpretation. That is because
the dissent’s definition of “resulting from” leaves ample room to con
clude that the delay at issue here is “a consequence of” the category of
proceedings covered by subparagraph (D), whether one views the delay
“as a consequence of” a proceeding involving pretrial motions, or “as a
consequence of” a pretrial motion itself (the defense request for addi
tional time). At bottom, the dissent’s position is not that our interpre
tation is foreclosed by the Act; it is that the dissent’s interpretation is
preferable. We disagree because the dissent’s interpretation, among
other things, fails to account fully for the text and structure of subsec
tion (h)(1) and renders much of subsection (h)(7) a nullity.
                     Cite as: 559 U. S. ____ (2010)                     9

                          Opinion of the Court

(Emphasis added.) In so doing, the provision communi
cates Congress’ judgment that delay resulting from pre
trial motions is automatically excludable, i.e., excludable
without district court findings, only from the time a mo
tion is filed through the hearing or disposition point speci
fied in the subparagraph, and that other periods of pre
trial motion-related delay are excludable only when
accompanied by district court findings.10
   This limitation is significant because Congress knew
how to define the boundaries of an enumerated exclusion
broadly when it so desired. Subsection (h)(1)(A) (hereinaf
ter subparagraph (A)), for example, provides for the auto
matic exclusion of “delay resulting from any proceeding,
including any examinations, to determine the mental
competency or physical capacity of the defendant.” (Em
phasis added.) With the word “including,” Congress indi
cated that other competency-related proceedings besides
“examinations” might fall within subparagraph (A)’s
automatic exclusion. In subparagraph (D), by contrast,
Congress declined to use an expansive or illustrative term
such as “including,” and provided instead that only pre
trial motion-related delay “from the filing” of a motion to
the hearing or disposition point specified in the provision
is automatically excludable from the Act’s 70-day limit.
   Thus, although the period of delay the Government
seeks to exclude in this case results from a proceeding

——————
   10 This conclusion flows not only from subparagraph (D)’s text, but

also from its structure. As noted, subparagraph (D) excludes from the
70-day period “delay resulting from any pretrial motion, from the filing
of the motion through the conclusion of the hearing on, or other prompt
disposition of, such motion.” In this case, the comma after the first
phrase indicates that the second phrase modifies the scope of exclud
able delay referred to in the first. Thus, subparagraph (D)’s automatic
exclusion for delay “resulting from” a pretrial motion is limited to delay
that occurs from the filing of the motion through the endpoints identi
fied in the provision.
10                  BLOATE v. UNITED STATES

                          Opinion of the Court

governed by subparagraph (D), that period precedes the
first day upon which Congress specified that such delay
may be automatically excluded. The result is that the
pretrial motion preparation time at issue in this case is
not automatically excludable.11
                             B
  The foregoing analysis resolves our inquiry into auto
matic excludability because “[a] specific provision” (here,
subparagraph (D)) “controls one[s] of more general appli
cation” (here, subsections (h)(1) and (h)(7)). Gozlon-Peretz
v. United States, 498 U. S. 395, 407 (1991). In arguing
that this principle applies, but requires a result different
from the one we reach, the dissent (like the Government
and several Courts of Appeals) departs from the statute in
a manner that underscores the propriety of our approach.
                              1
  There is no question that subparagraph (D) is more
specific than the “general” language in subsection (h)(1),
post, at 2, 6, or that “[g]eneral language of a statutory
provision, although broad enough to include it, will not be
held to apply to a matter specifically dealt with in another
part of the same enactment,” D. Ginsberg & Sons, Inc. v.
Popkin, 285 U. S. 204, 208 (1932). We part company with
the dissent because we conclude that subparagraph (D)
governs the period of delay at issue in this case. The
dissent does not object to this conclusion on the ground
that it is foreclosed by the statute. See post, at 5 (assert
ing that the delay at issue in this case is “not necessarily”
covered by subparagraph (D)). Instead, it joins the Gov
——————
  11 Whether the defendant actually files a pretrial motion for which he

requests additional time is irrelevant to this analysis. Even if he files
such a motion, that filing may not be used to bootstrap into the period
of automatically excludable delay pre-filing preparation time that
subparagraph (D) does not render automatically excludable.
                  Cite as: 559 U. S. ____ (2010)            11

                      Opinion of the Court

ernment in asserting that the Act is amenable to another
interpretation that would avoid the “strange result” that
“petitioner may be entitled to dismissal of the charges
against him because his attorney persuaded a Magistrate
Judge to give the defense additional time to prepare pre
trial motions and thus delayed the commencement of his
trial.” Post, at 1. This argument takes aim at an exagger
ated target. Because we conclude that the type of delay at
issue here is excludable under subsection (h)(7), courts can
in future cases easily avoid the result the dissent decries,
a result that is not certain even in this case. See infra, at
17–18. And even if dismissal is ultimately required on
remand, a desire to avoid this result does not justify read
ing subsection (h)(1) (and specifically its reference to
“other proceedings concerning the defendant”) to permit
automatic exclusion of delay resulting from virtually any
decision to continue a deadline.
   The dissent first argues that the delay in this case is
automatically excludable under subsection (h)(1) because
the provision’s use of the phrase “including but not limited
to” shows that subsection (h)(1) permits automatic exclu
sion of delays beyond those covered by its enumerated
subparagraphs. See post, at 3; see also United States v.
Oberoi, 547 F. 3d 436, 450 (CA2 2008). This argument
confuses the illustrative nature of subsection (h)(1)’s list of
categories of excludable delay (each of which is repre
sented by a subparagraph) with the contents of the catego
ries themselves. That the list of categories is illustrative
rather than exhaustive in no way undermines our conclu
sion that a delay that falls within the category of delay
addressed by subparagraph (D) is governed by the limits
in that subparagraph. The “including but not limited to”
clause would affect our conclusion only if one read it to
modify the contents of subparagraph (D) as well as the list
itself. As noted, such a reading would violate settled
principles of statutory construction because it would ig
12                   BLOATE v. UNITED STATES

                          Opinion of the Court

nore the structure and grammar of subsection (h)(1), and
in so doing render even the clearest of the subparagraphs
indeterminate and virtually superfluous. See Gozlon-
Peretz, supra, at 410; Duncan v. Walker, 533 U. S. 167,
174 (2001) (“[A] statute ought, upon the whole, to be so
construed that, if it can be prevented, no clause, sentence,
or word shall be superfluous, void, or insignificant” (inter
nal quotation marks omitted)). Our reading avoids these
problems by treating the list as illustrative, but construing
each of the eight subparagraphs in (h)(1) to govern, con
clusively unless the subparagraph itself indicates other
wise, see, e.g., §3161(h)(1)(A); supra, at 9, the automatic
excludability of the delay resulting from the category of
proceedings it addresses.
   The dissent responds that, even if subparagraph (D)’s
limits are conclusive rather than merely illustrative, we
should automatically exclude the delay at issue here under
subsection (h)(1)’s opening clause, see post, at 2, because it
is not “clear” that the delay is governed by the more spe
cific (and restrictive) language in subparagraph (D). Post,
at 5. We decline this invitation to use the alleged uncer
tainty in subparagraph (D)’s scope as a justification for
disregarding its limits and instead expanding, through
liberal interpretation of subsection (h)(1)’s generic opening
clause,12 what the dissent itself describes as the automatic
exclusion “exceptio[n]” to the Act’s 70-day period and the
Act’s “general rule” requiring “ends-of-justice findings for
——————
   12 The dissent argues that the relevant “proceeding” in this case is the

District Court’s disposition of petitioner’s motion for additional time to
file pretrial motions. See post, at 2. If that were correct, any order
disposing of a motion—including a pretrial motion under subparagraph
(D)—would be a separate “proceeding,” and any resulting delay would
be automatically excludable. The dissent’s reading renders superflu
ous the two provisions in subsection (h)(7) that require findings for the
exclusion of time necessary for “adequate preparation for pretrial
proceedings,”      §3161(h)(7)(B)(ii),  and    “effective    preparation,”
§3161(h)(7)(B)(iv). See also infra, at 13–14.
                  Cite as: 559 U. S. ____ (2010)           13

                      Opinion of the Court

continuances.” Post, at 11.
   On the dissent’s reading of subsection (h)(1), a court
could extend by weeks or months, without any finding that
the incursion on the Act’s timeliness guarantee is justified,
the entire portion of a criminal proceeding for which the
Act sets a default limit of 70 days. The problem with this
reading is clear: It relies on an interpretation of subsection
(h)(1) that admits of no principled, text-based limit on the
definition of a “proceeding concerning the defendant,” and
thus threatens the Act’s manifest purpose of ensuring
speedy trials by construing the Act’s automatic exclusion
exceptions in a manner that could swallow the 70-day
rule. This approach is not justified, much less compelled,
by the textual ambiguities and legislative history upon
which the dissent relies. Nor is it justified by the pros
pect, however appealing, of reaching a different result in
this case. Hence our conclusion that the text and struc
ture of subsection (h)(1) do not permit automatic exclusion
of the delay at issue in this case.
                               2
   Our conclusion is further supported by subsection
(h)(1)’s context, particularly neighboring subsection (h)(7).
Subsection (h)(7) provides that delays “resulting from a
continuance granted by any judge” may be excluded, but
only if the judge finds that “the ends of justice served by
taking such action outweigh the best interest of the public
and the defendant in a speedy trial” and records those
findings. In setting forth the statutory factors that justify
a continuance under subsection (h)(7), Congress twice
recognized the importance of adequate pretrial prepara
tion time. See §3161(h)(7)(B)(ii) (requiring a district court
to consider whether the “unusual” or “complex” nature of a
case makes it “unreasonable to expect adequate prepara
tion for pretrial proceedings or for the trial itself within
the time limits” (emphasis added)); §3161(h)(7)(B)(iv)
14                   BLOATE v. UNITED STATES

                          Opinion of the Court

(requiring a district court to consider in other cases
“[w]hether the failure to grant such a continuance . . .
would deny counsel for the defendant or the attorney for
the Government the reasonable time necessary for effective
preparation, taking into account the exercise of due dili
gence” (emphasis added)). Our determination that the
delay at issue here is not automatically excludable gives
full effect to subsection (h)(7), and respects its provisions
for excluding certain types of delay only where district
court makes findings justifying the exclusion.13 Cf. post,
at 11–12 (construing subsection (h)(1) in a manner that
could encompass, and govern, delays expressly within
subsection (h)(7)’s purview).
                              3
  Finally, our Speedy Trial Act precedents support our
reading of subsection (h)(1). We recently explained that
the Act serves not only to protect defendants, but also to
vindicate the public interest in the swift administration of
justice. We thus held that a defendant may not opt out of
the Act even if he believes it would be in his interest;
“[a]llowing prospective waivers would seriously undermine
the Act because there are many cases . . . in which the
prosecution, the defense, and the court would all be happy
to opt out of the Act, to the detriment of the public inter
——————
  13 Had Congress wished courts to exclude pretrial motion preparation

time automatically, it could have said so. As noted, subsection (h)(7)
twice refers to preparation time to explain the kinds of continuances
that a court may grant in the interests of justice.                   See
§§3161(h)(7)(B)(ii), (h)(7)(B)(iv). Congress easily could have referred to
preparation time similarly in subsection (h)(1). See, e.g., Speedy Trial
Act Amendments Act of 1979, H. R. 3630, 96th Cong., 1st Sess., §5(c)
(1979) (proposing to exclude under subparagraph (D) all “delay result
ing from the preparation and service of pretrial motions and responses
and from hearings thereon” (emphasis added)). Congress did not do so,
and we are bound to enforce only the language that Congress and the
President enacted.
                    Cite as: 559 U. S. ____ (2010)                 15

                        Opinion of the Court

est.” Zedner v. United States, 547 U. S. 489, 502 (2006).14
   Courts of Appeals that have read subsection (h)(1) to
exclude automatically pretrial motion preparation time
have reasoned that their interpretation is necessary to
provide defendants adequate time to build their defense.
See, e.g., United States v. Mobile Materials, Inc., 871 F. 2d
902, 913 (per curiam), opinion supplemented on other
grounds on rehearing, 881 F. 2d 866 (CA10 1989) (per
curiam). Yet these same courts have recognized that
reading subsection (h)(1) to exclude all time for preparing
pretrial motions would undermine the guarantee of a
speedy trial, and thus harm the public interest we have
recognized in preserving that guarantee even where one or
both parties to a proceeding would be willing to waive it.
See Zedner, supra, at 502. To avoid a result so inconsis
tent with the statute’s purpose—i.e., “to avoid creating a
big loophole in the statute,” United States v. Tibboel, 753
F. 2d 608, 610 (CA7 1985)—these courts have found it
necessary to craft limitations on the automatic exclusion
for pretrial motion preparation time that their interpreta
tion of subsection (h)(1) otherwise would allow. See, e.g.,
ibid. (stating that pretrial motion preparation time may be
automatically excluded under subsection (h)(1) only when
“the judge has expressly granted a party time for that
purpose” (emphasis added)); Oberoi, 547 F. 3d, at 450
(“This . . . qualification prevents abuse. Without it, either
——————
  14 Our interpretation of the Act accords with this and other prece
dents in a way the dissent’s interpretation does not. In Henderson v.
United States, 476 U. S. 321, 322 (1986), for example, we carefully
examined the text of §3161(h)(1)(F) (now codified as subparagraph (D))
to determine whether certain periods of pretrial motion-related delay
were automatically excludable. Such careful parsing would seem
unnecessary were the dissent right that subparagraph (D) does not
conclusively define the maximum period of excludable delay for the
category of pretrial motion-related proceedings and that such delay
may simply be excluded under subsection (h)(1).
16               BLOATE v. UNITED STATES

                     Opinion of the Court

party ‘could delay trial indefinitely merely by working on
pretrial motions right up to the eve of trial’ ”).
  The fact that courts reading subsection (h)(1) to exclude
preparation time have imposed extratextual limitations on
excludability to avoid “creating a big loophole in the stat
ute,” Tibboel, supra, at 610, underscores the extent to
which their interpretation—and the dissent’s—strays from
the Act’s text and purpose. As noted, subsection (h)(7)
expressly accounts for the possibility that a district court
would need to delay a trial to give the parties adequate
preparation time. An exclusion under subsection (h)(7) is
not automatic, however, and requires specific findings.
Allowing district courts to exclude automatically such
delays would redesign this statutory framework.
                             C
   We also note that some of the Courts of Appeals that
have interpreted subsection (h)(1) to exclude automatically
pretrial motion preparation time have reasoned that a
contrary reading of that provision would lay “a trap for
trial judges” by forcing them to risk a Speedy Trial Act
violation if they wish to grant a defendant’s request for
additional time to prepare a pretrial motion, United States
v. Wilson, 835 F. 2d 1440, 1444 (CADC 1987); see also
Oberoi, supra, at 450.
   We acknowledge that it would be unpalatable to inter
pret the Speedy Trial Act to “trap” district courts for ac
commodating a defendant’s request for additional time to
prepare pretrial motions, particularly in a case like this.
Petitioner instigated all of the pretrial delays except for
the final continuance from February 26 to March 5. And
the record clearly shows that the Magistrate Judge and
the District Court diligently endeavored to accommodate
petitioner’s requests—granting his motion for an exten
sion of time to decide whether to file pretrial motions, his
motion for a continuance, and his motion for a new attor
                  Cite as: 559 U. S. ____ (2010)           17

                      Opinion of the Court

ney and for time to allow this new attorney to become
familiar with the case. Fortunately, we can abide by the
limitations Congress imposed on the statutory rights at
issue here without interpreting the Act in a manner that
would trap trial courts.
   For the reasons we explained above, neither subpara
graph (D) nor subsection (h)(1) automatically excludes
time granted to prepare pretrial motions. This conclusion
does not lay a “trap for trial judges” because it limits (in a
way the statute requires) only automatic exclusions. In
considering any request for delay, whether the exclusion of
time will be automatic or not, trial judges always have to
devote time to assessing whether the reasons for the delay
are justified, given both the statutory and constitutional
requirement of speedy trials. Placing these reasons in the
record does not add an appreciable burden on these
judges. Neither are district courts forced to choose be
tween rejecting a defendant’s request for time to prepare
pretrial motions and risking dismissal of the indictment if
preparation time delays the trial. Instead, a district court
may exclude preparation time under subsection (h)(7) if it
grants a continuance for that purpose based on recorded
findings “that the ends of justice served by taking such
action outweigh the best interest of the public and the
defendant in a speedy trial.” Subsection (h)(7) provides
“[m]uch of the Act’s flexibility,” Zedner, 547 U. S., at 498,
and gives district courts “discretion—within limits and
subject to specific procedures—to accommodate limited
delays for case-specific needs,” id., at 499. The statutory
scheme thus ensures that district courts may grant neces
sary pretrial motion preparation time without risking
dismissal.
   Still, the Government suggests that, in some cases, a
district court may fail to make the findings necessary for
an exclusion under subsection (h)(7), leading to a windfall
gain for a defendant who induces delay beyond the Act’s
18               BLOATE v. UNITED STATES

                     Opinion of the Court

70-day limit. Dismissal, however, need not represent a
windfall. A district court may dismiss the charges without
prejudice, thus allowing the Government to refile charges
or reindict the defendant. 18 U. S. C. §3162(a)(1). In
ruling upon a motion to dismiss under the Act, a district
court should consider, among other factors, the party
responsible for the delay. See ibid. (“In determining
whether to dismiss the case with or without prejudice, the
[district] court shall consider, among others, each of the
following factors: the seriousness of the offense; the facts
and circumstances of the case which led to the dismissal;
and the impact of a reprosecution on the administration of
this chapter and on the administration of justice” (empha
sis added)); see also United States v. Taylor, 487 U. S. 326,
343 (1988) (“Seemingly ignored were the brevity of the
delay and the consequential lack of prejudice to respon
dent, as well as respondent’s own illicit contribution to the
delay”).
                             III
   Based on this analysis, we hold that the 28-day period
from September 7 through October 4, which includes the
additional time granted by the District Court for pretrial
motion preparation, is not automatically excludable under
subsection (h)(1). The Court of Appeals did not address
whether any portion of that time might have been other
wise excludable. Nor did the Government assert in its
merits brief that another provision of the Act could sup
port exclusion, presenting the argument that September
25 through October 4 could be excluded separately only in
its brief in opposition to certiorari and during oral argu
ment. We therefore do not consider whether any other
exclusion would apply to all or part of the 28-day period.
Instead, we reverse the judgment of the Court of Appeals
for the Eighth Circuit and remand the case for further
proceedings consistent with this opinion.
                                            It is so ordered.
                 Cite as: 559 U. S. ____ (2010)            1

                    GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 08–728
                          _________________


  TAYLOR JAMES BLOATE, PETITIONER v. UNITED 

                  STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE EIGHTH CIRCUIT

                        [March 8, 2010] 


   JUSTICE GINSBURG, concurring.
   In its brief in opposition to Bloate’s petition for certio
rari, the Government argued that the indictment against
Bloate need not be dismissed even if, as the Court today
holds, the additional time Bloate gained to prepare pre
trial motions does not qualify for automatic exclusion from
the Speedy Trial Act’s 70-day limit. I join the Court’s
opinion on the understanding that nothing in the opinion
bars the Eighth Circuit from considering, on remand, the
Government’s argument that the indictment, and convic
tions under it, remain effective.
   Bloate moved, on September 7, 2006, to extend the
deadline for filing pretrial motions. The Magistrate Judge
granted Bloate’s request that same day, extending the
deadline from September 13 to September 25. Having
gained more time, Bloate decided that pretrial motions
were unnecessary after all. Accordingly, on September 25,
he filed a proposed waiver of his right to file such motions.
On October 4, the Magistrate Judge accepted the waiver
following a hearing at which the judge found the waiver
knowing and voluntary. As urged by the Government,
even if the clock continued to run from September 7,
    “it stopped on September 25, when [Bloate] filed a
    pleading advising the court that he had decided not to
    raise any issues by pretrial motion. . . . Although not
2                BLOATE v. UNITED STATES

                    GINSBURG, J., concurring

    labeled a pretrial motion, that pleading required a
    hearing . . . and served essentially as a motion for
    leave to waive the right to file pretrial motions. . . .
    The [Speedy Trial Act] clock thus stopped . . . under
    18 U. S. C. A. 3161(h)(1)[(D)] until the matter was
    heard by the court on October 4, 2006.” Brief in Op
    position 11–12.
By the Government’s measure, excluding the time from
September 25 through October 4 would reduce the number
of days that count for Speedy Trial Act purposes to 65, 5
days short of the Act’s 70-day threshold. See id., at 12.
   The Government reiterated this contention at oral
argument. “[E]ven if the time starting on September 7th
[i]s not excluded,” counsel said, Bloate’s September 25
filing “trigger[ed] its own exclusion of time” until the
hearing held by the Magistrate Judge on October 4. Tr. of
Oral Arg. 34. See also id., at 45–48. This argument, the
Government suggested, “should be taken into account on
any remand.” Id., at 34. See also id., at 43–44 (“[I]f the
Court thinks that an incorrect amount of time . . . was . . .
excluded, . . . the appropriate thing to do in that circum
stance would be for the Court to leave that open on re
mand, assuming that it’s . . . preserved.”).
   The question presented and the parties’ merits briefs
address only whether time granted to prepare pretrial
motions is automatically excludable under 18 U. S. C. A.
§3161(h)(1) (Supp. 2009). As a court of ultimate review,
we are not positioned to determine, in the first instance,
and without full briefing and argument, whether the time
from September 25 to October 4 should be excluded from
the Speedy Trial Act calculation. But the Eighth Circuit is
not similarly restricted. It may therefore consider, after
full airing, the Government’s argument that Bloate’s
indictment should not be dismissed despite his success in
                     Cite as: 559 U. S. ____ (2010) 
                  3

                       GINSBURG, J., concurring 


this Court.*




——————
  * Bloate contends that the Government forfeited this argument by
earlier failing to urge exclusion of this discrete period in the District
Court or the Eighth Circuit. Reply to Brief in Opposition 10–11; Tr. of
Oral Arg. 58. Whether the Government preserved this issue and, if it
did not, whether any exception to the ordinary forfeiture principle
applies, are matters within the Eighth Circuit’s ken.
                 Cite as: 559 U. S. ____ (2010)            1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–728
                         _________________


  TAYLOR JAMES BLOATE, PETITIONER v. UNITED 

                  STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE EIGHTH CIRCUIT

                        [March 8, 2010] 


  JUSTICE ALITO, with whom JUSTICE BREYER joins,
dissenting.
  The Court’s interpretation of the Speedy Trial Act of
1974 (Speedy Trial Act or Act) is not supported by the text
or the legislative history of the Act. Under the Court’s
interpretation, petitioner may be entitled to dismissal of
the charges against him because his attorney persuaded a
Magistrate Judge to give the defense additional time to
prepare pretrial motions and thus delayed the com
mencement of his trial. The Speedy Trial Act does not
require this strange result.
                              I

                              A

  The Speedy Trial Act generally requires a federal crimi
nal trial to begin within 70 days after the defendant is
charged or appears in court, but certain pretrial periods
are excluded from the 70-day calculation.            See 18
U. S. C. A. §3161 (2000 ed. and Supp. 2009). The provi
sion at issue here, §3161(h)(1) (Supp. 2009), automatically
excludes “[a]ny period of delay resulting from other pro
ceedings concerning the defendant, including but not
limited to” eight specific types of delay that are set out in
subparagraphs (A)–(H). Eight Courts of Appeals have
2                   BLOATE v. UNITED STATES

                         ALITO, J., dissenting

held1—and I agree—that a delay resulting from the grant
ing of a defense request for additional time to complete
pretrial motions is a delay “resulting from [a] proceedin[g]
concerning the defendant” and is thus automatically ex
cluded under §3161(h)(1).
                              B
   In considering the question presented here, I begin with
the general language of §3161(h)(1), which, as noted,
automatically excludes any “delay resulting from other
proceedings concerning the defendant.” (For convenience,
I will refer to this portion of the statute as “subsection
(h)(1).”) The delay resulting from the granting of a de
fense request for an extension of time to complete pretrial
motions falls comfortably within the terms of subsection
(h)(1).
   First, the granting of such a defense request qualifies as
a “proceeding.” A court proceeding is defined as “[a]n act
or step that is part of a larger action” and “an act done by
the authority or direction of the court.” Black’s Law Dic
tionary 1324 (9th ed. 2009) (internal quotation marks
omitted) (hereinafter Black’s Law). The granting of a
defense request for an extension of time to prepare pre
trial motions constitutes both “[a]n act or step that is part
of [the] larger [criminal case]” and “an act done by the
authority or direction of the court.” Second, delay caused
by the granting of such an extension is obviously “delay
resulting from” the successful extension request.
——————
  1 United States v. Oberoi, 547 F. 3d 436, 448–451 (CA2 2008); 534

F. 3d 893, 897–898 (CA8 2008) (case below); United States v. Mejia, 82
F. 3d 1032, 1035–1036 (CA11 1996); United States v. Lewis, 980 F. 2d
555, 564 (CA9 1992); United States v. Mobile Materials, Inc., 871 F. 2d
902, 912–915 (per curiam), opinion supplemented on other grounds on
rehearing, 881 F. 2d 866 (CA10 1989) (per curiam); United States v.
Wilson, 835 F. 2d 1440, 1444–1445 (CADC 1987); United States v.
Tibboel, 753 F. 2d 608, 610 (CA7 1985); United States v. Jodoin, 672
F. 2d 232, 237–239 (CA1 1982).
                 Cite as: 559 U. S. ____ (2010)            3

                     ALITO, J., dissenting

                              C
   The Court does not contend that the granting of a de
fense request for time to prepare pretrial motions falls
outside the plain meaning of subsection (h)(1), but the
Court holds that §3161(h)(1)(D) (hereinafter subparagraph
(D)) narrows the meaning of subsection (h)(1). Subpara
graph (D) sets out one of the eight categories of delay that
are specifically identified as “delay resulting from [a]
proceedin[g] concerning the defendant,” but as noted, this
list is preceded by the phrase “including but not limited
to.” “When ‘include’ is utilized, it is generally improper to
conclude that entities not specifically enumerated are
excluded.” 2A N. Singer & J. Singer, Sutherland on Stat
utes and Statutory Construction §47.23, p. 417 (7th ed.
2007). See Campbell v. Acuff-Rose Music, Inc., 510 U. S.
569, 577 (1994); Herb’s Welding, Inc. v. Gray, 470 U. S.
414, 423, n. 9 (1985); Federal Land Bank of St. Paul v.
Bismarck Lumber Co., 314 U. S. 95, 100 (1941); Black’s
Law 831 (“The participle including typically indicates a
partial list”). And the inclusion in subsection (h)(1) of the
additional phrase “not limited to” reinforces this point.
See United States v. Tibboel, 753 F. 2d 608, 610 (CA7
1985).
   Because subparagraph (D) follows the phrase “including
but not limited to,” the Court has a steep hurdle to clear to
show that this subparagraph narrows the meaning of the
general rule set out in subsection (h)(1). The Court’s
argument is that subparagraph (D) governs not just “delay
resulting from any pretrial motion,” §3161(h)(1)(D), but
also delay resulting from “proceedings involving pretrial
motions,” ante, at 8, and n. 9 (emphasis added), and “all
pretrial motion-related delay,” ante, at 8 (emphasis added).
In the Court’s view, Congress has expressed a judgment
that if a period of “pretrial motion-related delay” does not
fall within the express terms of subparagraph (D), then it
is “excludable only when accompanied by district court
4                   BLOATE v. UNITED STATES

                          ALITO, J., dissenting

findings.” Ante, at 9. Thus, since subparagraph (D) does
not provide for the exclusion of delay resulting from the
granting of a defense request for more time to prepare
pretrial motions, the Court holds that such delay is not
excluded from the 70-day calculation. The Court’s analy
sis, however, is not supported by either the text of sub
paragraph (D) or the circumstances that gave rise to its
enactment.
                              D
   The Court’s argument would have some force if it were
clear that the delay involved in the present case is “delay
resulting from [a] pretrial motion.” §3161(h)(1)(D). It
could then be argued that subparagraph (D) reflects a
legislative decision to provide for the automatic exclusion
of delay resulting from a pretrial motion only if that delay
occurs during the period “from the filing of the motion
through the conclusion of the hearing on, or other prompt
disposition of, such motion.” Ibid.2
   It is at least doubtful, however, that the delay at issue
in the present case is delay “resulting from [a] pretrial
motion.” Ibid.3 The phrase “resulting from” means “pro
ceed[ing], spring[ing], or aris[ing] as a consequence, effect,
or conclusion.” Webster’s Third New International Dic
tionary 1937 (1971). Thus, delay “resulting from” a pre
trial motion is delay that occurs as a consequence of such a
——————
    2 TheCourt hints that the defense’s request for additional time might
itself be a pretrial motion within the meaning of §3161(h)(1)(D).
Neither party relies on this theory. The Court of Appeals found that
“Bloate never filed a pretrial motion.” 534 F. 3d, at 897.
   3 This much is clear from the Court’s own language. The Court writes

that “although the period of delay the Government seeks to exclude in
this case results from a proceeding governed by subparagraph (D), that
period precedes the first day upon which Congress specified that such
delay may be automatically excluded.” Ante, at 9–10 (emphasis added).
Subparagraph (D) does not speak of delay that results from a “proceed
ing,” ibid.; subsection (h)(1), however, does. See §3161(h)(1).
                     Cite as: 559 U. S. ____ (2010)                     5

                          ALITO, J., dissenting

motion. The type of delay involved in the present case,
however, does not occur as a consequence of a pretrial
motion; rather, it occurs as a consequence of the court’s
granting of a defense request for an extension of time.
The particular facts of this case sharply illustrate this
point because petitioner never filed pretrial motions.4
   It is telling that the Court elides the statutory phrase
“resulting from” and substitutes a broader phrase of its
own invention. The Court writes that “pretrial motion
related delay” that is not captured by subparagraph (D)’s
text is “excludable only when accompanied by district
court findings.” Ante, at 9. See also ante, at 8 (“Subpara
graph (D) does not subject all pretrial motion-related delay
to automatic exclusion”); ante, at 9 (“[O]nly pretrial mo
tion-related delay ‘from the filing’ of a motion to the hear
ing or disposition point specified in the provision is auto
matically excludable”); ante, at 15, n. 14 (“pretrial motion
related delay”); ibid. (“pretrial motion-related proceed
ings”). But “pretrial motion-related delay” is not necessar
ily delay “resulting from” a pretrial motion.
   Even if it is possible to read the statutory phrase “re
sulting from” to mean “related [to],” see ante, at 9, there
are at least two good reasons for rejecting that reading.
First, because subparagraphs (A)–(H) are meant to be
illustrative, those provisions should not be interpreted as
limiting unless the limitation is very clear. Second, the
Court’s interpretation of subparagraph (D) leads to an
anomalous result that Congress is unlikely to have in
tended. Because subparagraph (D) automatically excludes
“delay resulting from any pretrial motion, from the filing
of the motion through the conclusion of the hearing on, or
other prompt disposition of, such motion,” it is clear that
——————
  4 But even if petitioner had filed pretrial motions, the delay resulting

from the granting of the extension still would not be delay “resulting
from” the motion.
6               BLOATE v. UNITED STATES

                     ALITO, J., dissenting

subparagraph (D) automatically excludes delay resulting
from the granting of a prosecution request for additional
time to respond to a defendant’s pretrial motions. The
Court has not identified any reason why Congress might
have wanted to provide an automatic exclusion for delay
resulting from the granting of a prosecution request for
additional time to respond to a defendant’s pretrial mo
tions but not for delay resulting from the granting of the
defendant’s request for additional time to prepare those
very motions. Since there is nothing to suggest that Con
gress intended such a strange, asymmetrical result, the
Court’s strained interpretation of subparagraph (D) should
be rejected. Subparagraph (D) should be read to apply
only to delay “resulting from [a] pretrial motion,” and
because the delay involved here does not result from a
pretrial motion, there is no basis for inferring that sub
paragraph (D) was meant to take that delay outside the
scope of the general language of subsection (h)(1).
                             E
  The circumstances surrounding the adoption of the
current version of subparagraph (D) in 1979 point to the
same conclusion. That language was adopted to expand
the reach of the exclusion. As originally enacted, the
relevant provision of the Act excluded only “delay result
ing from hearings on pretrial motions,” 88 Stat. 2078, and
courts had interpreted this language literally to exclude
only time actually devoted to hearings. See, e.g., United
States v. Lewis, 425 F. Supp. 1166, 1171 (Conn. 1977);
United States v. Conroy, No. 77 Cr. 607 (CHT), 1978 U. S.
Dist. LEXIS 19296, *4 (SDNY, Mar. 1, 1978); accord,
United States v. Simms, 508 F. Supp. 1175, 1177–1178
(WD La. 1979). The House Judiciary Committee stated
that the language on which the Court now relies was
added “to avoid an unduly restrictive interpretation of the
exclusion as extending only to the actual time consumed in
                 Cite as: 559 U. S. ____ (2010)            7

                     ALITO, J., dissenting

a pretrial hearing.” H. R. Rep. No. 96–390, p. 10 (1979).
Similarly, the Senate Judiciary Committee expressed
frustration with what it described as the courts’ “unneces
sarily inflexible” interpretation of the Act. S. Rep. No. 96–
212, p. 18 (1979) (hereinafter S. Rep.). See also id., at 26.
Congress’ expansion of the exclusion set out in subpara
graph (D) so that it covers, not just the time taken up by
hearings on pretrial motions, but all delay resulting from
pretrial motions does not support the inference that Con
gress wanted the type of delay at issue in this case to
count against the Speedy Trial Act’s 70-day period.
   Contending that Congress could have been more explicit
if it “wished courts to exclude pretrial motion preparation
time automatically,” the Court cites as an example a
legislative proposal by the Department of Justice to pro
vide for an express exclusion of preparation time for pre
trial motions. Ante, at 14, n. 13. The Court is correct that
Congress did not choose this option, but the Court’s argu
ment misses the point.
   First, it bears emphasizing that the Justice Depart
ment’s proposal did not simply exclude delay caused by a
successful defense request for additional time to prepare
pretrial motions. That is the delay in dispute here. In
stead, the Justice Department’s proposal excluded all
“delay resulting from the preparation and service of pre
trial motions and responses from hearings thereon.” S.
961, 96th Cong., 1st Sess., §5 (1979) (as introduced).
   Second, the reasons given in the Senate Judiciary Com
mittee report for rejecting the Justice Department pro
posal do not apply when the delay results from the grant
ing of a defense request such as the one at issue here. The
Senate Committee report noted that, when excluding time
for the preparation of pretrial motions, it will be “quite
difficult to determine a point at which preparation actu
ally begins.” S. Rep., at 34. But when a district court
grants a defendant’s motion for time to prepare pretrial
8                   BLOATE v. UNITED STATES

                          ALITO, J., dissenting

motions, that concern is not present. See United States v.
Oberoi, 547 F. 3d 436, 451 (CA2 2008) (noting the impor
tance of the District Court’s expressly stopping the speedy
trial clock to create a point from which to measure prepa
ration time).5 In addition, the Committee expressed the
view that “in routine cases, preparation time should not be
excluded.” S. Rep., at 34. However, cases in which a
district court accedes to a defense request for more than
the usual amount of time for the completion of pretrial
motions are by definition not routine.
   Third, there is no reason why Congress should have
supposed that the language that Congress and the Presi
dent enacted did not reach delay resulting from the grant
ing of the defendant’s request for additional time to pre
pare pretrial motions. As explained above, supra, at 2, 4–
6, such delay results from a proceeding concerning
the defendant and is not delay resulting from a pretrial
motion.
   In sum, (1) delay resulting from the granting of a de
fense motion for an extension of time to file pretrial mo
tions falls within the general rule, set out in subsection
(h)(1), that automatically excludes delay “resulting from
[a] proceedin[g] concerning the defendant;” (2) the sub
paragraphs that follow, which are preceded by the phrase
“including but not limited to,” are illustrative, not exhaus
tive; and (3) neither the text of subparagraph (D) nor the
circumstances surrounding its adoption clearly reflect an

——————
   5 The Court incorrectly states that the Courts of Appeals that have

read subsection (h)(1) to exclude preparation time for pretrial motions
have found it necessary to “impos[e] extratextual limitations on exclud
ability,” namely, that the trial judge must expressly grant an extension
of the time for the completion of pretrial motions. See ante, at 16. This
requirement, however, springs from the language of subsection (h)(1),
for it is the granting of the extension request that constitutes the
“proceedin[g] concerning the defendant” that triggers the exclusion
under subsection (h)(1). See supra, at 2.
                  Cite as: 559 U. S. ____ (2010)            9

                      ALITO, J., dissenting

intent to narrow the scope of the general rule set out in
subsection (h)(1). For these reasons, I would hold that the
delay in question here is automatically excluded.
                              II
  The Court advances several additional arguments in
support of its analysis, but none is persuasive.
                               A
  Two of these arguments hinge on the Court’s unjustifia
bly broad interpretation of subparagraph (D), i.e., that it
covers all “pretrial motion-related delay.” First, the Court
reasons that under a contrary interpretation, “a court
could extend by weeks or months, without any finding that
the incursion on the Act’s timeliness guarantee is justified,
the entire portion of a criminal proceeding for which the
Act sets a default limit of 70 days.” Ante, at 13. But the
same is true of the Court’s interpretation. Even under an
interpretation that automatically excludes delay “only
from the time a motion is filed through the hearing or
disposition point,” ante, at 9, there appears to be no reason
why a district court may not, in its discretion, extend the
automatically excludable period of time under subpara
graph (D) through any number of means, including: (1)
extending the time to file an opposition brief, see Tr. of
Oral Arg. 4; (2) extending the time to file a reply brief, see
United States v. Latham, No. 82–CR–890, 1983 U. S. Dist.
LEXIS 14219, *1–*3 (ND Ill., Aug. 30, 1983); (3) allowing
pre-hearing supplemental briefing, see United States v.
Faison, No. 06–4332, 2007 U. S. App. LEXIS 23298, *6–*9
(CA4, Oct. 4, 2007); (4) deferring the hearing on a pretrial
motion, see United States v. Riley, 991 F. 2d 120, 124 (CA4
1993); (5) conducting multiple hearings on the motion or
motions, e.g., United States v. Boone, Crim. No. 00–3, 2002
WL 31761364, *20, n. 12 (D NJ, Dec. 6, 2002); or (6) allow
ing the filing of post hearing submissions, see Henderson
10                  BLOATE v. UNITED STATES

                         ALITO, J., dissenting

v. United States, 476 U. S. 321, 324 (1986). Indeed, in
Henderson we held that 295 days of delay resulting from
the filing of a pretrial motion were automatically exclud
able, and we noted that “Congress was aware of the
breadth of the exclusion it was enacting.” Id., at 327.6
The Court’s suggestion that its interpretation is necessary
to protect the Act’s “timeliness guarantee,” ante, at 13, is
illusory.
   For a similar reason, the Court’s interpretation is not
supported by the rule of construction that “ ‘[a] specific
provision’ . . . ‘controls one[s] of more general application.’ ”
Ante, at 10. This rule applies only when specific and
general statutory provisions conflict. National Cable &
Telecommunications Assn., Inc. v. Gulf Power Co., 534
U. S. 327, 335–336 (2002). Here, there is no conflict be
cause, even if subparagraph (D) governs “delay resulting
from any pretrial motion,” there is no basis for concluding
that subparagraph (D) governs all “pretrial motion-related
delay.”
                              B
   Contrary to the Court’s claim, its decision is not sup
ported by §3161(h)(7)(A), which excludes “delay resulting
from a continuance” provided that the trial court “sets
forth, in the record of the case, . . . its reasons for finding
that the ends of justice served by the granting of such
continuance outweigh the best interests of the public and
the defendant in a speedy trial.” One might argue that a
trial judge grants a “continuance” whenever the judge
postpones a trial date, even when the postponement is the
——————
   6 That the delay in Henderson was delay “resulting from [a] pretrial

motion,” §3161(h)(1)(D); see 476 U. S., at 322, 330–331, distinguishes
that case from the scenario here, where no pretrial motion has been
filed and the delay in question “results from a proceeding” that, in the
Court’s view, is “governed by subparagraph (D).” Ante, at 9–10. Cf.
ante, at 15, n. 14.
                 Cite as: 559 U. S. ____ (2010)           11

                     ALITO, J., dissenting

direct result of a proceeding that falls squarely within the
language of subsection (h)(1) or one of the specific illustra
tive subparagraphs that follow. See §3161(h)(7)(A) (“[a]ny
period of delay resulting from a continuance”). But such a
reading would render subsection (h)(1) and subparagraphs
(A)–(H) meaningless if it were true that all continuances
required ends-of-justice findings. The plain terms of
subsection (h)(1) refute this interpretation and show that
Congress intended for some periods of delay that postpone
the trial date to be automatically excludable.
   Viewed in their proper context, subsection (h)(1) and its
subparagraphs carve out exceptions to the general rule of
§3161(h)(7)(A) requiring ends-of-justice findings for con
tinuances. See, e.g., United States v. Aviles-Alvarez, 868
F. 2d 1108, 1112 (CA9 1989) (noting that when pretrial
motion delay is automatically excluded, the District Court
“does not have to make findings or consider any factors”).
A period of delay resulting from a continuance requires
ends-of-justice findings only when it does not also fall
within the subset of automatically excludable delay de
fined by subsection (h)(1). When a period of delay result
ing from a continuance does qualify for automatic exclu
sion, a court ordinarily should give effect to the more
specific provisions of subsection (h)(1). See Gozlon-Peretz
v. United States, 498 U. S. 395, 407 (1991) (“A specific
provision controls over one of more general application”).
Cf. ante, at 10.
   For the reasons discussed, see supra, at 2, the granting
of a defense request for an extension of time to complete
pretrial motions is a “proceedin[g] concerning the defen
dant” within the meaning of subsection (h)(1). It may also
qualify as a “continuance” within the meaning of
§3161(h)(7)(A) if the delay has the effect of pushing back
the trial date. But a court should resolve the conflict by
applying the more specific provision of subsection (h)(1).
This result is faithful not only to the plain language of the
12               BLOATE v. UNITED STATES

                     ALITO, J., dissenting

statute, but to its overall structure of providing a class of
exceptions to the general rule that continuances require
ends-of-justice findings. And it also recognizes that when
defense counsel argues that adequate pretrial motions
cannot be completed within the time allotted and is
granted an extension, it will generally go without saying
that the judge has considered whether the ends of justice
will be served by the extension, and requiring the judge to
recite this determination on the record will often be an
empty exercise.
                              III
   The Court does not believe that its interpretation will
have serious adverse consequences because trial judges, by
making the on-the-record findings required under
§3161(h)(7), may exclude delay resulting from the grant
ing of a defense request for an extension to file pretrial
motions. As this case illustrates, however, there will be
cases in which busy district judges and magistrate judges
will fail to make those findings, and indictments will be
dismissed for no good reason. If requiring findings on the
record were cost- and risk-free, Congress would not have
provided for the automatic exclusion of the broad category
of delay encompassed by §3161(h)(1).
   The Court notes that, when a Speedy Trial Act violation
occurs because of delay caused by an extension requested
by the defense, a district court may dismiss the indictment
without prejudice. But as we have recognized, even when
a new indictment may be obtained, “substantial delay may
well make reprosecution . . . unlikely.” United States v.
Taylor, 487 U. S. 326, 342 (1988). Dismissal without
prejudice is “not a toothless sanction,” ibid., and it is
particularly inappropriate when brought about by a crimi
nal defendant’s own delay.
                 Cite as: 559 U. S. ____ (2010)          13

                     ALITO, J., dissenting

                             IV
  For these reasons, I would hold that the delay at issue
in this case is automatically excluded for Speedy Trial Act
purposes, and I would therefore affirm the decision of the
Court of Appeals.